         

Exhibit 10.2
ANADARKO PETROLEUM CORPORATION
2008 DIRECTOR COMPENSATION PLAN
Effective as of May 20, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION 1  
PURPOSE
    1   1.1  
Purpose
    1   SECTION 2  
DEFINITIONS
    1   2.1  
Award
    1   2.2  
Award Agreement
    1   2.3  
Beneficiary
    1   2.4  
Board
    2   2.5  
Cash Deferral
    2   2.6  
Change in Capitalization
    2   2.7  
Change of Control
    2   2.8  
Code
    4   2.9  
Committee
    4   2.10  
Common Stock
    4   2.11  
Company Stock Deferral
    4   2.12  
Company
    4   2.13  
Compensation
    4   2.14  
Conversion Premium
    4   2.15  
Effective Date
    4   2.16  
Eligible Director
    4   2.17  
Exchange Act
    5   2.18  
Fair Market Value
    5   2.19  
Full Value Award
    5   2.20  
Memorandum Deferred Account
    5   2.21  
Option Price
    5   2.22  
Other Stock-Based Award
    5   2.23  
Participant
    5   2.24  
Payment Date
    5   2.25  
Permanent Disability
    5   2.26  
Permitted Transferee
    6   2.27  
Plan
    6   2.28  
Plan Quarter
    6   2.29  
Purchase Price
    6   2.30  
Restricted Stock
    6   2.31  
Restricted Stock Units
    6   2.32  
Restriction Period
    6   2.33  
Rule 16b-3
    6   2.34  
Section 409A
    6   2.35  
Stock Appreciation Right
    6   2.36  
Stock Option
    6   SECTION 3  
ADMINISTRATION
    7   3.1  
Committee
    7   3.2  
Indemnification of Committee
    7   SECTION 4  
PARTICIPATION
    7   4.1  
Participants
    7   SECTION 5  
SHARES AVAILABLE FOR THE PLAN
    8   5.1  
Maximum Number of Shares
    8   5.2  
Adjustment in Authorized Shares
    8  

i



--------------------------------------------------------------------------------



 



              SECTION 6  
STOCK OPTIONS
    9   6.1  
Grant of Stock Options
    9   6.2  
Terms of Stock Options
    9   SECTION 7  
STOCK APPRECIATION RIGHTS
    12   7.1  
Grant of Stock Appreciation Rights
    12   7.2  
Exercise of Stock Appreciation Rights
    13   7.3  
Special Provisions Applicable to Stock Appreciation Rights
    13   7.4  
No Repricing
    13   SECTION 8  
RESTRICTED STOCK
    14   8.1  
Grant of Restricted Stock
    14   8.2  
Restriction Period
    14   8.3  
Voting Rights; Dividends and Other Distributions
    14   8.4  
Issuance of Shares; Settlement of Awards
    14   SECTION 9  
RESTRICTED STOCK UNITS
    15   9.1  
Grant of Restricted Stock Units
    15   9.2  
Restriction Period
    15   9.3  
Other Restrictions
    15   9.4  
Dividend Equivalents
    15   9.5  
Issuance of Shares; Settlement of Awards
    16   SECTION 10  
OTHER STOCK-BASED AWARDS
    16   SECTION 11  
COMPENSATION
    16   11.1  
Amount of Compensation
    16   11.2  
Compensation Election
    16   SECTION 12  
DEFERRED COMPENSATION
    17   12.1  
Deferred Cash
    17   12.2  
Deferred Common Stock
    17   12.3  
Memorandum Deferred Account
    18   SECTION 13  
CESSATION OF SERVICE
    18   SECTION 14  
EFFECT OF A CHANGE OF CONTROL
    19   SECTION 15  
PAYMENT OF DEFERRED COMPENSATION
    19   15.1  
Payment of Deferred Cash
    19   15.2  
Payment of Deferred Common Stock
    20   15.3  
Acceleration of Payment of Deferred Cash and Deferred Common Stock
  20   SECTION 16  
GENERAL PROVISIONS
    21   16.1  
Issuance of Common Stock
    21   16.2  
Unfunded Obligation
    22   16.3  
Beneficiary
    22   16.4  
Permanent Disability
    23   16.5  
Incapacity of Participant or Beneficiary
    23   16.6  
Nonassignment
    23   16.7  
Termination and Amendment
    23   16.8  
Applicable Law
    24   16.9  
Effective Date and Term of the Plan
    24   16.10  
Compliance With Section 16(b) of the Exchange Act
    24   16.11  
Section 409A
    24  

ii



--------------------------------------------------------------------------------



 



ANADARKO PETROLEUM CORPORATION
2008 DIRECTOR COMPENSATION PLAN
SECTION 1
PURPOSE
1.1 Purpose
     The purpose of the Anadarko Petroleum Corporation 2008 Director
Compensation Plan (the “Plan”) is to provide a compensation program for
non-employee Directors of Anadarko Petroleum Corporation (the “Company”) that
will attract and retain experienced and knowledgeable non-employees to serve as
members of the Company’s Board of Directors. The Plan provides for (i) the
payment of an annual retainer, meeting fees (if any), committee assignment fees
(if any), and other Board of Director retainer fees in the form of cash,
deferred cash, Common Stock, or deferred shares of Common Stock or any
combination of the foregoing; and (ii) the award of Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units and Other
Stock-Based Awards.
SECTION 2
DEFINITIONS
     Unless otherwise required by the context, the following terms when used in
the Plan shall have the meanings set forth in this Section 2:
2.1 Award
     Any Stock Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or any Other Stock-Based Award, in each case payable in cash or in
shares of Common Stock as may be designated by the Committee.
2.2 Award Agreement
     The written agreement setting forth the terms and conditions applicable to
an Award granted under the Plan (which, in the discretion of the Committee, need
not be countersigned by a Participant). The Committee may, in its discretion,
provide for the use of electronic, internet or other non-paper Award Agreements.
2.3 Beneficiary
     The person or persons designated by a Participant pursuant to Section 16.3
of this Plan to whom payments (either in cash or shares of Common Stock) are to
be paid pursuant to the terms of this Plan in the event of the Participant’s
death.

1



--------------------------------------------------------------------------------



 



2.4 Board
     The Board of Directors of the Company.
2.5 Cash Deferral
     Any Compensation deferred by a Participant in the form of cash.
2.6 Change in Capitalization
     Any increase or reduction in the number of shares of Common Stock, any
change (including, without limitation, in the case of a spin-off, dividend or
other distribution in respect of shares, a change in value) in the shares of
Common Stock or any exchange of shares of Common Stock for a different number or
kind of shares of Common Stock or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants, rights
or debentures, stock dividend, stock split or reverse stock split, extraordinary
cash dividend, property dividend, combination or exchange of shares, repurchase
of shares, change in corporate structure or otherwise.
2.7 Change of Control
     The occurrence of any of the following after the Effective Date:
a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition pursuant to a
transaction which complies with clauses (A), (B), and (C) of this
Section 2.7(c); or
(b) individuals who, as of the Effective Date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the effective date of the Plan whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this

2



--------------------------------------------------------------------------------



 



purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
(c) consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of Common Stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, with respect to an Award that is (i) subject to
Section 409A and (ii) a Change of Control would accelerate the timing of payment
thereunder, the term “Change of Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company as defined in Section 409A and the authoritative
guidance issued thereunder, but only to the extent inconsistent with the above
definition, and only to the minimum extent necessary to comply with Section 409A
as determined by the Committee.

3



--------------------------------------------------------------------------------



 



2.8 Code
     The Internal Revenue Code of 1986, as amended and in effect from time to
time, and the temporary or final regulations of the Secretary of the U.S.
Treasury adopted pursuant to the Code.
2.9 Committee
     A committee consisting of two or more Eligible Directors, as designated by
the Board. In the absence of a specific Board designation to the contrary, the
committee shall consist of the same members of the Board’s Compensation and
Benefits Committee.
2.10 Common Stock
     The Common Stock of the Company, $0.10 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.
2.11 Common Stock Deferral
     Any Compensation deferred by a Participant in the form of Common Stock.
2.12 Company
     As defined in Section 1.
2.13 Compensation
     The cash value of a Participant’s annual retainer, meeting fees (if any),
committee assignment fees (if any) and other Board retainer fees related to a
Participant’s service on the Board.
2.14 Conversion Premium
     As defined in Section 12.2(a).
2.15 Effective Date
     The effective date of the Plan is May 20, 2008, the date on which it was
approved by the stockholders of the Company.
2.16 Eligible Director
     Each member of the Board, who is not an employee of the Company or any of
its subsidiaries.

4



--------------------------------------------------------------------------------



 



2.17 Exchange Act
     The Securities and Exchange Act of 1934, as amended, and rules promulgated
thereunder.
2.18 Fair Market Value
     As of any given date, the closing sales price at which Common Stock is sold
on such date as reported in the NYSE-Composite Transactions by The Wall Street
Journal or any other comparable service the Committee may determine is reliable
for such date, or if no Common Stock was traded on such date, on the next
preceding day on which Common Stock was so traded. If the Fair Market Value of
the Common Stock cannot be determined pursuant to the preceding provisions, the
“Fair Market Value” of the Common Stock shall be determined by the Committee in
such a manner as it deems appropriate, consistent with the requirements of
Section 409A.
2.19 Full Value Award
     An Award other than of Stock Options or Stock Appreciation Rights, which is
settled by the issuance of Common Stock.
2.20 Memorandum Deferred Account
     As defined in Section 12.3.
2.21 Option Price
     The price per share of Common Stock at which a Stock Option is exercisable.
2.22 Other Stock-Based Award
     As defined in Section 10.
2.23 Participant
     Each Eligible Director of the Board to whom Awards are granted or
Compensation is paid under the Plan.
2.24 Payment Date
     As defined in Section 11.1.
2.25 Permanent Disability
     As defined in Section 16.4.

5



--------------------------------------------------------------------------------



 



2.26 Permitted Transferee
     As defined in Section 6.2(f).
2.27 Plan
     As defined in Section 1.
2.28 Plan Quarter
     Each calendar quarter.
2.29 Purchase Price
     As defined in Section 6.2(d).
2.30 Restricted Stock
     Common Stock granted under the Plan that is subject to the requirements of
Section 8 and such other restrictions as the Board or the Committee deems
appropriate.
2.31 Restricted Stock Units
     An award granted under the Plan representing a right to receive a payment
(either in cash or Common Stock) equal to the value of a share of Common Stock.
2.32 Restriction Period
     As defined in Sections 8.2 and 9.2.
2.33 Rule 16b-3
     Rule 16b-3 of the General Rules and Regulations under the Exchange Act.
2.34 Section 409A
     Section 409A of the Code, and regulations promulgated thereunder.
2.35 Stock Appreciation Right
     Any right granted under Section 7.
2.36 Stock Option
     A stock option which is not intended to meet the requirements of an
incentive stock option as defined in Section 422 of the Code.

6



--------------------------------------------------------------------------------



 



SECTION 3
ADMINISTRATION
3.1 Committee
     Subject to Section 16.7, the Plan shall be administered by the Committee.
The Committee shall interpret the Plan, shall prescribe, amend and rescind rules
relating to it from time to time as it deems proper and in the best interests of
the Company, and shall take any other action necessary for the administration of
the Plan. Any decision or interpretation adopted by the Committee shall be final
and conclusive and shall be binding upon all Participants. The Committee may
rely on officers, employees or other agents of the Company to handle the
day-to-day administrative matters of the Plan.
3.2 Indemnification of Committee
     Each member of the Committee, while serving as such, shall be entitled, in
good faith, to rely or act upon any advice of the Company’s independent
auditors, counsel or consultants hired by the Committee, or other agents
assisting in the administration of the Plan. The Committee and any officers or
employees of the Company acting at the direction or on behalf of the Company
shall not be personally liable for any action or determination taken or made, or
not taken or made, in good faith with respect to the Plan, and shall, to the
extent permitted by law, be fully indemnified and protected under the Company’s
restated certificate of incorporation or by-laws with respect to any such action
or determination.
SECTION 4
PARTICIPATION
4.1 Participants
     Each person who is an Eligible Director of the Company on the Effective
Date of the Plan shall become a Participant in the Plan on the Effective Date.
Thereafter, each Eligible Director of the Company shall become a Participant
immediately upon election to the Board.

7



--------------------------------------------------------------------------------



 



SECTION 5
SHARES AVAILABLE FOR THE PLAN
5.1 Maximum Number of Shares
     (a) Share Authorization
     Subject to adjustment as provided in Section 5.2, the maximum number of
shares of Common Stock available for grant to Participants under this Plan on or
after the Effective Date shall be 1,500,000 shares.
     (b) Limit on Full Value Awards — Flexible Share Pool
     To the extent that a share of Common Stock is issued pursuant to the grant
or exercise of a Full Value Award, it shall reduce the share authorization by
2.27 shares of Common Stock; and to the extent that a share of Common Stock is
issued pursuant to the grant or exercise of an Award other than a Full Value
Award, it shall reduce the share authorization by one (1) share of Common Stock.
     (c) Share Usage
     Shares of Common Stock covered by an Award shall only be counted as used to
the extent they are actually issued. Any shares of Common Stock related to
Awards which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares of Common Stock, are settled in cash in lieu
of shares of Common Stock, or are exchanged with the Committee’s permission,
prior to the issuance of shares of Common Stock, for Awards not involving shares
of Common Stock, shall be available again for grant under this Plan. However,
the full number of Stock Appreciation Rights granted that are to be settled by
the issuance of shares of Common Stock shall be counted against the number of
shares of Common Stock available for award under the Plan, regardless of the
number of shares of Common Stock actually issued upon settlement of such Stock
Appreciation Rights. Furthermore, any shares of Common Stock withheld to satisfy
tax withholding obligations on an Award issued under the Plan, shares of Common
Stock tendered to pay the exercise price of an Award under the Plan, and shares
of Common Stock repurchased on the open market with the proceeds of an Option
exercise will no longer be eligible to be again available for grant under this
Plan. The shares of Common Stock available for issuance under this Plan may be
authorized and unissued shares of Common Stock or treasury shares of Common
Stock.
5.2 Adjustment in Authorized Shares
     In the event of recapitalization, stock split, stock dividend, exchange of
shares, merger, reorganization, change in corporate structure or shares of the
Company or similar event, the Board shall make such adjustments, if any, as it
determines are appropriate and equitable to (i) the number of shares authorized
for issuance under the Plan, (ii) the number of shares allocated under the
Common Stock Deferral, and (iii) the number of

8



--------------------------------------------------------------------------------



 



shares of Common Stock which is subject to outstanding Awards granted under the
Plan and the Option Price, if applicable. In the case of an “equity
restructuring” (within the meaning of the Financial Standards Board Statement of
Financial Accounting Standards No. 123 (revised 2004), the Board shall make an
equitable or appropriate adjustment to outstanding Awards to reflect such equity
restructuring. Any such adjustment shall be final, binding and conclusive on all
persons claiming any right or interest under the Plan. No adjustments made under
this Section 5 shall be made if such adjustment would result in adverse taxation
to the Participant under Section 409A.
SECTION 6
STOCK OPTIONS
6.1 Grant of Stock Options
     (a) Stock Options may be granted to Eligible Directors in such number, and
at such times during the term of the Plan as the Committee may determine, and as
evidenced by an Award Agreement. The granting of a Stock Option shall take place
when the Committee by resolution, written consent or other appropriate action
determines to grant such a Stock Option to a particular Participant on a
particular date for which the Fair Market Value shall be used for the Option
Price.
6.2 Terms of Stock Options
     All Stock Options under the Plan shall be granted subject to the following
terms and conditions, as specifically set out in the Award Agreement:
     (a) Option Price
     The Option Price shall be determined by the Committee in any reasonable
manner, but shall not be less than the Fair Market Value of the Common Stock on
the date the Stock Option is granted, except in the case of Stock Options that
are granted in assumption of, or in substitution for, outstanding Awards
previously granted by (i) a company acquired by the Company or a subsidiary, or
(ii) a company with which the Company or a subsidiary combines.
     (b) Duration of Stock Options
     Stock Options shall be exercisable at such time and under such conditions
as set forth in the Award Agreement, but in no event shall any Stock Option be
exercisable later than the tenth (10th) anniversary of the date of its grant.

9



--------------------------------------------------------------------------------



 



     (c) Exercise of Stock Options
     Shares of Common Stock covered by a Stock Option may be purchased at one
time or in such installments over the term of the Stock Option, as may be
provided in the Award Agreement. Any shares not purchased on an applicable
installment date may be purchased thereafter at any time prior to the expiration
of the Stock Option in accordance with its terms. To the extent that the right
to purchase shares has accrued thereunder, Stock Options may be exercised from
time to time by written notice to the Company setting forth the number of shares
with respect to which the Stock Option is being exercised.
     (d) Payment
     The Purchase Price of shares purchased under Stock Options shall be paid in
full to the Company upon the exercise of the Stock Option by delivery of
consideration equal to the product of the Option Price and the number of shares
of Common Stock purchased (the “Purchase Price”). Such consideration may be
either (i) in cash or (ii) at the discretion of the Committee, in Common Stock
(by either actual delivery of Common Stock or by attestation presenting
satisfactory proof of beneficial ownership of such Common Stock) already owned
by the Participant, or any combination of cash and Common Stock. The Fair Market
Value of such Common Stock as delivered shall be valued as of the day of
exercise. The Committee can determine that additional forms of payment will be
permitted. To the extent permitted by the Committee and applicable laws and
regulations (including, without limitation, federal tax and securities laws,
regulations and state corporate law), an option may also be exercised in a
“cashless” exercise by delivery of a properly executed exercise notice together
with irrevocable instructions to a broker approved by the Company to promptly
deliver to the Company sufficient proceeds to pay the Purchase Price. A
Participant shall have none of the rights of a stockholder until the shares of
Common Stock are issued to the Participant.
     The Committee may permit a Participant to pay all or a portion of the
Purchase Price by having shares of Common Stock with a Fair Market Value equal
to all or a portion of the Purchase Price be withheld from the shares issuable
to the Participant upon the exercise of the Stock Option. The Fair Market Value
of such Common Stock as is withheld shall be determined as of the same day as
the exercise of the Stock Option.
     (e) Restrictions
     The Committee shall determine and reflect in the Award Agreement, with
respect to each Stock Option, the nature and extent of the restrictions, if any,
to be imposed on the shares of Common Stock which may be purchased thereunder,
including, without limitation, restrictions on the transferability of such
shares acquired through the exercise of such Stock Options for such periods as
the

10



--------------------------------------------------------------------------------



 



Committee may determine and, further, that in the event of a Participant’s
cessation from service as a member of the Board during the time period in which
such Common Stock is nontransferable, the Participant shall be required to sell
such Common Stock back to the Company at such prices as the Committee may
specify. In addition, to the extent permitted by applicable laws and
regulations, the Committee may require that a Participant who wants to
effectuate a “cashless” exercise of Stock Options be required to sell the shares
of Common Stock acquired in the associated exercise to the Company, or in the
open market through the use of a broker selected by the Company, at such price
and on such terms as the Committee may determine at the time of grant, or
otherwise. Without limiting the foregoing, the Committee may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any shares issued as a result of the exercise of
a Stock Option, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions designed to delay and/or coordinate the timing
and manner of sales by one or more Participants and (iii) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.
     (f) Transferability of Stock Options
     Notwithstanding Section 16.6, and only as provided by the Committee, Stock
Options may be transferred to a Participant’s immediate family members, directly
or indirectly or by means of a trust, corporate entity or partnership (a person
who thus acquires Stock Options by such transfer, a “Permitted Transferee”). A
transfer of a Stock Option may only be effected by the Company at the request of
the Participant and shall become effective upon the Permitted Transferee
agreeing to such terms as the Committee may require and only when recorded in
the Company’s record of outstanding Stock Options. In the event a Stock Option
is transferred as contemplated hereby, the Stock Option may not be subsequently
transferred by the Permitted Transferee except a transfer back to the
Participant or by will or the laws of descent and distribution. A transferred
Stock Option may be exercised by a Permitted Transferee to the same extent as,
and subject to the same terms and conditions as, the Participant (except as
otherwise provided herein), as if no transfer had taken place. As used herein,
“immediate family member” shall mean, with respect to any person, such person’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, and shall include adoptive relationships. In the event of
exercise of a transferred Stock Option by a Permitted Transferee, any amounts
due to (or to be withheld by) the Company upon exercise of the option shall be
delivered by (or withheld from amounts due to) the Participant, the
Participant’s estate or the Permitted Transferee, in the reasonable discretion
of the Company.
     In addition, to the extent permitted by applicable law and Rule 16b-3, and
notwithstanding Section 16.6, the Committee may permit a recipient of a Stock

11



--------------------------------------------------------------------------------



 



Option to designate in writing during the Participant’s lifetime a Beneficiary
to receive and exercise the Participant’s Stock Options in the event of such
Participant’s death.
     (g) Purchase for Investment
     The Committee shall have the right to require that each Participant or
other person who shall exercise a Stock Option under the Plan, and each person
into whose name shares of Common Stock shall be issued pursuant to the exercise
of a Stock Option, represent and agree that any and all shares of Common Stock
purchased pursuant to such Stock Option are being purchased for investment only
and not with a view to the distribution or resale thereof and that such shares
will not be sold except in accordance with such restrictions or limitations as
may be set forth in the Stock Option or by the Committee. This Section 6.2(g)
shall be inoperative during any period of time when the Company has obtained all
necessary or advisable approvals from governmental agencies and has completed
all necessary or advisable registrations or other qualifications of shares of
Common Stock as to which Stock Options may from time to time be granted as
contemplated in Section 16.
     (h) No Repricing
     Except in connection with a Change in Capitalization or approval of the
Company’s stockholders, the Option Price shall not be reduced to less than the
Fair Market Value on the date such Stock Options were granted.
SECTION 7
STOCK APPRECIATION RIGHTS
7.1 Grant of Stock Appreciation Rights
     Stock Appreciation Rights may be granted to Eligible Directors in such
number, and at such times during the term of the Plan as the Committee shall
determine, and as evidenced by the Award Agreement. The Committee may grant a
Stock Appreciation Right or provide for the grant of a Stock Appreciation Right,
either from time to time in the discretion of the Committee or automatically
upon the occurrence of specified events. The granting of a Stock Appreciation
Right shall take place when the Committee by resolution, written consent or
other appropriate action determines to grant such a Stock Appreciation Right to
a particular Participant at a particular price. A Stock Appreciation Right may
be granted freestanding or in tandem or in combination with any other Award
under the Plan.

12



--------------------------------------------------------------------------------



 



7.2 Exercise of Stock Appreciation Rights
     A Stock Appreciation Right may be exercised upon such terms and conditions
and for such term as the Committee shall determine; provided, however, no Stock
Appreciation Right shall be exercisable later than the tenth (10th) anniversary
of the date of its grant. Upon exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive Common Stock with an aggregate Fair
Market Value determined by multiplying (i) the difference between the Fair
Market Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right over the price determined by the Committee on the date of
grant (which price shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant, except in the case of Stock
Appreciation Rights that are granted in assumption of, or in substitution for,
outstanding awards previously granted by (x) a company acquired by the Company
or a subsidiary, or (y) a company with which the Company or a subsidiary
combines) multiplied by (ii) the number of shares of Common Stock with respect
to which the Stock Appreciation Right is exercised. The value of any fractional
shares shall be paid in cash.
7.3 Special Provisions Applicable to Stock Appreciation Rights
Stock Appreciation Rights are subject to the following restrictions:
(a) A Stock Appreciation Right granted in tandem with any other Award under the
Plan shall be exercisable at such time or times as the Award to which it relates
shall be exercisable, or at such other times as the Committee may determine.
(b) The right of a Participant to exercise a Stock Appreciation Right granted in
tandem with any other Award under the Plan shall be canceled if and to the
extent the related Award is exercised or canceled. To the extent that a Stock
Appreciation Right is exercised, the related Award shall be deemed to have been
surrendered unexercised and canceled.
(c) A holder of Stock Appreciation Rights shall have none of the rights of a
stockholder until the Common Stock, if any, is issued to such holder pursuant to
such holder’s exercise of such rights.
(d) The acquisition of Common Stock pursuant to the exercise of a Stock
Appreciation Right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon exercise of a Stock Option, as set
forth in Section 6.2.
7.4 No Repricing
     Except in connection with a Change in Capitalization or approval of the
Company’s stockholders, the price at which Stock Appreciation Rights may be
exercised

13



--------------------------------------------------------------------------------



 



shall not be reduced to less than the Fair Market Value on the date such Stock
Appreciation Rights were granted.
SECTION 8
RESTRICTED STOCK
8.1 Grant of Restricted Stock
     Restricted Stock may be granted to Participants in such number and at such
times during the term of the Plan as the Committee shall determine and as
evidenced by an Award Agreement. The granting of Restricted Stock shall take
place when the Committee by resolution, written consent or other appropriate
action determines to grant such Restricted Stock to a particular Participant.
8.2 Restriction Period
     Except as otherwise provided in this Plan, determined by the Committee or
specified in the Award Agreement, Restricted Stock shall be subject to a time
vesting period of no less than one (1) year from the date of grant (the
“Restriction Period”). During the Restriction Period, the Restricted Stock is
subject to Section 16.6. During the Restriction Period, the Committee shall
evidence the restrictions on the shares of Restricted Stock in such a manner as
it determines is appropriate (including, without limitation, (i) by means of
appropriate legends on shares of Restricted Stock that have been certificated
and (ii) by means of appropriate stop-transfer orders on shares of Restricted
Stock credited to book-entry accounts).
8.3 Voting Rights; Dividends and Other Distributions
     A Participant receiving a grant of Restricted Stock shall be recorded as a
stockholder of the Company. Each Participant who receives a grant of Restricted
Stock shall have all the rights of a stockholder with respect to such shares
(except as provided in the restrictions on transferability), including the right
to vote the shares and receive dividends and other distributions paid with
respect to the underlying shares of Restricted Stock; provided, however, that no
Participant awarded Restricted Stock shall have any right as a stockholder with
respect to any shares subject to the Participant’s Restricted Stock grant prior
to the date of issuance to the Participant of a certificate or certificates, or
the establishment of a book-entry account, for such shares.
8.4 Issuance of Shares; Settlement of Awards
     When the restrictions imposed by Section 8.2 expire or otherwise lapse with
respect to one or more shares of Restricted Stock, the Company shall deliver to
the Participant one (1) share of Common Stock in satisfaction of each share of
Restricted Stock, which shares so delivered shall not contain any legend. Such
delivery of shares may be in the form of either a physical stock certificate or
certificates or the

14



--------------------------------------------------------------------------------



 



establishment of a book-entry account on behalf of such Participant. Any
fractional shares subject to such Restricted Stock shall be paid to the
Participant in cash.
SECTION 9
RESTRICTED STOCK UNITS
9.1 Grant of Restricted Stock Units
     Restricted Stock Units may be granted to Participants in such number and at
such times during the term of the Plan as the Committee shall determine and as
evidenced by an Award Agreement. The granting of Restricted Stock Units shall
take place when the Committee by resolution, written consent or other
appropriate action determines to grant such Restricted Stock Units to a
particular Participant.
9.2 Restriction Period
     Except as otherwise provided in this Plan, determined by the Committee or
specified in the Award Agreement, Restricted Stock Units shall be subject to a
time vesting period of no less than one (1) year from the date of grant (the
“Restriction Period”). During the Restriction Period, the Restricted Stock Units
are subject to Section 16.6.
9.3 Other Restrictions
     The Committee may impose such other restrictions on Restricted Stock Units
granted pursuant to the Plan as it deems necessary or appropriate. A Participant
receiving a grant of Restricted Stock Units shall not be recorded as a
stockholder of the Company and shall not acquire any rights of a stockholder
unless or until the Participant is issued shares of Common Stock in settlement
of such Restricted Stock Units.
9.4 Dividend Equivalents
     The Board or the Committee may provide that Restricted Stock Units awarded
under the Plan shall be entitled to an amount per Restricted Stock Unit equal in
value to the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the dividend payment dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are settled,
cancelled, forfeited, waived, surrendered or terminated under the Plan. Such
paid amounts called “dividend equivalents” shall be (i) paid in cash or Common
Stock or (ii) credited to the Participant as additional Restricted Stock Units,
or any combination thereof, as the Board or the Committee, as appropriate, shall
determine. A Restricted Stock Unit credited to a Participant as a dividend
equivalent shall vest and be settled at such time as the Restricted Stock Unit
to which it relates vests and is settled.

15



--------------------------------------------------------------------------------



 



9.5 Issuance of Shares; Settlement of Awards
     When the restrictions imposed by Sections 9.2 and 9.3 expire or otherwise
lapse with respect to one or more Restricted Stock Units, Restricted Stock Units
shall be settled (i) in cash or (ii) by the delivery to the Participant of the
number of shares of Common Stock equal to the number of the Participant’s
Restricted Stock Units that are vested, or any combination thereof, as set forth
in the Award Agreement. Any fractional shares subject to such Restricted Stock
Units shall be paid to the Participant in cash.
SECTION 10
OTHER STOCK-BASED AWARDS
     The Board or Committee is hereby authorized to grant to an Eligible
Director an “Other Stock-Based Award”, which shall consist of a right (i) which
is not an Award or right described in Sections 6, 7, 8 or 9 and (ii) which is
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Stock (including without limitation,
securities convertible into Common Stock), as are deemed by the Board or
Committee to be consistent with the purposes of the Plan; provided, that any
such rights must comply, with applicable law. Subject to the terms of the Plan
and any applicable Award Agreement, the Board or Committee shall determine the
terms and conditions of any such Other Stock-Based Award, including but not
limited to dividend equivalents.
SECTION 11
COMPENSATION
11.1 Amount of Compensation
     Each Participant’s Compensation shall be determined by the Committee and
shall be paid, unless deferred pursuant to Section 12, within thirty (30) day
after the end of each Plan Quarter in which it is earned (the “Payment Date”).
The Committee, if necessary, may determine prior to the beginning of the
applicable Plan Quarter for which Compensation is to be paid whether payment of
Compensation shall be made at a date later than the Payment Date.
11.2 Compensation Election
     (a) By December 31 of a calendar year, or at such later time as may be
provided by Section 409A, each Participant may elect to receive his or her
Compensation for the following year in the form of cash, deferred cash, Common
Stock, deferred Common Stock or any combination of the foregoing, by submitting
a written notice to the Company in the manner prescribed by the Committee. In
the case of a newly-elected Eligible Director, such election may be made within
thirty (30) days of the Director’s election to the Board with respect to
Compensation for services performed during the

16



--------------------------------------------------------------------------------



 



portion of the applicable calendar year that is subsequent to the election. Any
combination of the alternatives may be elected, provided the aggregate of the
alternatives elected may not exceed one hundred percent (100%) of the
Participant’s Compensation, except as provided in Section 12.2(a). Unless
otherwise provided under the terms of the Compensation, if no election is
received by the Company, the Participant shall be deemed to have made an
election to receive his or her Compensation in undeferred cash. An election
under this Section 11.2 shall be irrevocable and shall apply to the Compensation
earned during the calendar year for which the election is effective.
     (b) Notwithstanding any other provision to the contrary, deferred cash
elections are only available pursuant to this Plan if an Eligible Director is
not otherwise eligible to participate in one of the Company’s other deferred
compensation plans or programs with respect to their cash Compensation.
SECTION 12
DEFERRED COMPENSATION
12.1 Deferred Cash
     If a Participant elects pursuant to Section 11.2 to make a Cash Deferral,
such Cash Deferral shall be recorded in a Memorandum Deferred Account as of the
date the Compensation otherwise would have been paid.
12.2 Deferred Common Stock
     (a) If a Participant elects pursuant to Section 11.2 to have all or a
specified percentage of his or her cash Compensation deferred in Common Stock,
then an amount shall be recorded in a Memorandum Deferred Account, in the form
of shares of Common Stock, as determined in subsection (b) below, as of the date
the Compensation otherwise would have been paid. The Common Stock Deferral
credited to the Participant’s Memorandum Deferred Account in such case shall be
equal to the amount actually deferred plus a premium (the “Conversion Premium”).
The Conversion Premium shall be a percentage of the Compensation actually
deferred as determined by the Committee.
     (b) The number of shares of Common Stock credited to a Participant’s
Memorandum Deferred Account shall equal the Common Stock Deferral divided by the
Fair Market Value of the Common Stock on the applicable Payment Date.
     (c) Subject to Section 16.1, each Participant who elects deferred Common
Stock shall, once the shares of Common Stock have been credited to his or her
Memorandum Deferred Account, receive dividend equivalents and other
distributions on such shares, subject to applicable laws. The Board or Committee
may determine that dividend equivalents and other distributions shall be paid in
cash on a current basis or reinvested promptly in additional shares of Common
Stock and such additional shares shall be credited to the Memorandum Deferred
Account.

17



--------------------------------------------------------------------------------



 



     (d) The deferred Common Stock balance in the Memorandum Deferred Account
shall be payable to the Participant in Common Stock.
12.3 Memorandum Deferred Account
     The Company shall establish a ledger account (the “Memorandum Deferred
Account”) for each Participant for the purpose of recording the Company’s
obligation to pay the Compensation as provided in Sections 15.1 and 15.2.
  (a) The Committee shall determine the rate of interest or earnings/losses
credited to the Memorandum Deferred Account periodically and in so doing may
take into account such factors it deems appropriate.
  (b) The Company shall promptly credit each Participant’s Memorandum Deferred
Account with the number of shares of Common Stock calculated in accordance with
Section 12.2(b) and (c).
SECTION 13
CESSATION OF SERVICE
     The Award Agreement applicable to each Award shall set forth the effect of
a Participant’s cessation of service as a member of the Board. However, unless
explicitly set forth otherwise in an Award Agreement to the contrary, all of a
Participant’s unvested and/or unexercisable Awards shall automatically be
forfeited when a Participant’s ceases to serve as a director of the Board;
provided that such Participant shall be permitted to exercise the vested portion
of any Stock Options for at least three months following such cessation date.
Upon a Participant’s cessation of service as a member of the Board, Compensation
attributed to the Plan Quarter during which cessation occurred shall be earned
by the Participant in an amount equal to the meeting fees earned and a pro rata
amount for the quarterly retainer and shall be paid or deferred pursuant to a
valid election for the year during which such cessation has occurred. The
Committee may, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s Awards. Unrestricted Shares, evidenced in such
manner as the Committee shall deem appropriate, shall be issued to the holder of
Restricted Stock, Restricted Stock Units or Other-Stock Based Awards, as
applicable, promptly after the applicable restrictions have lapsed or otherwise
been satisfied.

18



--------------------------------------------------------------------------------



 



SECTION 14
EFFECT OF A CHANGE OF CONTROL
     In the event of a Change of Control:
     (a) all Stock Options and Stock Appreciation Rights then held by the
Participant shall become fully vested and/or exercisable;
     (b) the Restriction Periods applicable to all shares of Restricted Stock
and all Restricted Stock Units then held by the Participant shall immediately
lapse; and
     (c) all Stock-Based Awards, Cash Deferrals and Common Stock Deferrals under
this Plan (irrespective of payment elections at the time of such deferrals)
shall be paid to a Participant (or his or her Beneficiary in the case of his or
her death) within thirty (30) days after the date of the Change of Control, or
at such later time as may be required to enable the Eligible Director to avoid
liability under Section 16(b) of the Exchange Act.
     Notwithstanding Sections 14(b) and (c) above, no such Awards shall be paid
to a Participant who continues to serve as a member of the Board of the Company
or upon the board of directors of the Company’s successor, until such time said
Awards would otherwise be paid.
SECTION 15
PAYMENT OF DEFERRED COMPENSATION
15.1 Payment of Deferred Cash
     When a Participant ceases to be a member of the Board, the Company shall
pay to the Participant (or the Participant’s Beneficiary in the case of the
Participant’s death) an amount equal to the deferred cash balance of his or her
Memorandum Deferred Account, plus interest (at a rate determined pursuant to
Section 12.3) on the outstanding deferred cash account balance to the date of
distribution, as follows:
  (a) a lump sum cash payment (payable within 30 days),
  (b) a lump sum cash payment made at a date certain in the future as determined
at the time the deferral election is made pursuant to Section 11.2, or
  (c) in periodic installments over a period of years as determined at the time
the deferral election is made under Section 11.2.
Payment of deferred cash shall be made or, in the case of installments over a
period of years, shall begin to be made, in the month following the date on
which a Participant ceases to be a member of the Board.

19



--------------------------------------------------------------------------------



 



15.2 Payment of Deferred Common Stock
     When a Participant ceases to be a member of the Board, the Company shall
distribute Common Stock to the Participant (or the Participant’s Beneficiary in
the case of the Participant’s death) in an amount equal to the number of whole
shares of Common Stock in a Participant’s Memorandum Deferred Account, as
follows:
  (a) a lump sum distribution (payable within 30 days),
  (b) a lump sum cash payment made at a date certain in the future as determined
at the time the deferral election is made pursuant to Section 11.2, or
  (c) in annual installments over a period of years as determined at the time
the deferral election is made under Section 11.2.
Any fractional shares of Common Stock held in the Participant’s account shall be
paid to the Participant (or the Participant’s Beneficiary in the case of the
Participant’s death) in a lump sum cash payment based on the Common Stock’s Fair
Market Value on the day preceding the date of such payment.
     Payment of deferred Common Stock shall be made or, in the case of
installments over a period of years, shall begin to be made, in the month
following the date on which a Participant ceases to be a member of the Board, or
such later date as may be necessary to comply with Section 16(b) of the Exchange
Act.
15.3 Acceleration of Payment of Deferred Cash and Deferred Common Stock
     (a) In the event of a Participant’s death or Permanent Disability,
notwithstanding the Participant’s elections made with respect to form of
distribution under Section 15.1 and 15.2, the balance of the Participant’s
Memorandum Deferred Account shall be distributed in full as soon as practicable
(but in no event later than thirty (30) days) following the Participant’s death
or Permanent Disability.
     (b) Subject to Section 409A, in case of an unforeseeable emergency, a
Participant may request a distribution from the Participant’s Memorandum
Deferred Account earlier than the date to which it was deferred.
     For purposes of this Section 15.3(b), an “unforeseeable emergency” shall be
limited to a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, amounts
distributed with respect to an unforeseeable emergency may not exceed amounts
necessary to satisfy such emergency, plus amounts necessary to pay

20



--------------------------------------------------------------------------------



 



taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.
     The Committee shall consider any requests for payment on the basis of an
unforeseeable emergency under this Section 15.3(b) on a uniform and
nondiscriminatory basis and in accordance with the standards of interpretation
described in Section 457 of the Code and the regulations thereunder.
SECTION 16
GENERAL PROVISIONS
16.1 Issuance of Common Stock
     The Company shall not be required to issue any certificate for shares of
Common Stock under the Plan prior to:
     (a) obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;
     (b) listing of such shares on any stock exchange on which the Common Stock
may then be listed; and
     (c) completing any registration or other qualification of such shares under
any federal or state laws, rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.
     All certificates, or book-entry accounts, for shares of Common Stock
delivered under the Plan shall also be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates, or notations on such book-entry
accounts, to make appropriate reference to such restrictions. The foregoing
provisions of this paragraph shall not be effective if and to the extent that
the shares of Common Stock delivered under the Plan are covered by an effective
and current registration statement under the Securities Act of 1933, as amended,
or if and so long as the Committee determines that application of such
provisions are no longer required or desirable. In making such determination,
the Committee may rely upon an opinion of counsel for the Company. Without
limiting the foregoing, the Committee may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales by a Participant or other subsequent transfers by a Participant

21



--------------------------------------------------------------------------------



 



of any shares issued under this Plan, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by one or more
Participants and (iii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.
16.2 Unfunded Obligation
     Any amounts (deferred or otherwise) to be paid to Participants pursuant to
the Plan are unfunded obligations. The Company is not required to segregate any
monies from its general funds, to create any trusts or to make any special
deposits with respect to this obligation. Beneficial ownership of any
investments, including trust investments which the Company may make to fulfill
this obligation, shall at all times remain in the Company. Any investments and
the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or a fiduciary relationship between the Committee
or the Company and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s Beneficiary or the
Participant’s creditors in any assets of the Company whatsoever. The
Participants shall have no claim against the Company for any changes in the
value of any assets which may be invested or reinvested by the Company with
respect to the Plan.
16.3 Beneficiary
     The designation of a Beneficiary shall be on a form provided by the
Company, executed by the Participant (with the consent of the Participant’s
spouse, if required by the Company for reasons of community property or
otherwise), and delivered to a designated representative of the Company. A
Participant may change his or her Beneficiary designation at any time. A
designation by a Participant under a predecessor plan shall remain in effect
under this Plan unless it is revoked or changed under this Plan. If no
Beneficiary is designated, if the designation is ineffective, or in the event
the Beneficiary dies before the balance of the Memorandum Deferred Account is
paid, the balance shall be paid to the Participant’s spouse, or if there is no
surviving spouse, to his or her lineal descendants, pro rata, or if there is no
surviving spouse or lineal descendants, to the Participant’s legal
representatives, the Participant’s estate or the person or persons to whom the
deceased’s rights under the Plan shall have passed by will or the laws of
descent and distribution (unless the Committee for a given year has designated
investment in an annuity, in which case the payment options selected by the
Participant with respect thereto shall govern).
16.4 Permanent Disability
     A Participant shall be deemed to have become “Permanently Disabled” if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a

22



--------------------------------------------------------------------------------



 



continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan of the Company.
16.5 Incapacity of Participant or Beneficiary
     If the Committee finds that any Participant or Beneficiary to whom a
payment is payable under the Plan is unable to care for his or her affairs
because of illness or accident or is under a legal disability, any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative), at the discretion of the Committee, may be paid to the spouse,
child, parent, brother or sister of such Participant or Beneficiary or to any
person whom the Committee has determined has incurred expense for such
Participant or Beneficiary. Any such payment shall be a complete discharge of
the obligations of the Company under the provisions of the Plan.
16.6 Nonassignment
     Unless otherwise provided in the Plan, the right of a Participant or
Beneficiary to the payment of any Award granted under the Plan and the rights
and privileges conferred thereby shall not be subject to execution, attachment
or similar process and may not be transferred, assigned, pledged or hypothecated
in any manner (whether by operation of law or otherwise) other than by will or
by the applicable laws of descent and distribution unless the Participant has
received the Company’s prior written consent. Except as otherwise provided for
under the Plan, if any Participant attempts to transfer, assign, pledge,
hypothecate or otherwise dispose of any Award under the Plan or of any right or
privilege conferred thereby, contrary to the provisions of the Plan or such
Award, or suffers the sale or levy or any attachment or similar process upon the
rights and privileges conferred hereby, all affected Awards held by such
Participant shall be immediately forfeited.
16.7 Termination and Amendment
     Except as otherwise determined by the Board, the Committee may from time to
time make such amendments to the Plan as it may deem proper and in the best
interest of the Company, including, but not limited to, any amendment necessary
to ensure that the Company may obtain any regulatory approval referred to above;
provided, however, that to the extent required by applicable law, regulation or
stock exchange rule, stockholder approval shall be required. Subject to
Section 409A, the Board may at any time suspend the operation of or terminate
the Plan. No amendment, suspension or termination may impair the right of a
Participant or the Participant’s designated Beneficiary to receive benefits
accrued prior to the effective date of such amendment, suspension or
termination.

23



--------------------------------------------------------------------------------



 



16.8 Applicable Law
     The Plan shall be construed and governed in accordance with the laws of the
State of Texas.
16.9 Effective Date and Term of the Plan
     The Plan was adopted by the Board on February 12, 2008, and is subject to
approval by the Company’s stockholders. If approved by the stockholders, this
Plan will replace the 1998 Director Stock Plan (as amended) and no further
awards will be made under that plan. This Plan shall become effective on the
Effective Date, and shall remain in effect, subject to the right of the Board to
terminate the Plan at any time pursuant to Section 16.7, until the date
immediately preceding the tenth (10th) anniversary of the Effective Date of the
Plan. No Awards shall be granted under this Plan after such date.
16.10 Compliance With Section 16(b) of the Exchange Act
     The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, with respect to awards of Common Stock, the Plan shall comply in all
respects with any exemption pursuant to Section 16(b) promulgated under
Section 16 of the Exchange Act. If any Plan provision is later found not to be
in compliance with such exemptions available pursuant to Section 16(b) of the
Exchange Act, that provision shall be deemed modified as necessary to meet the
requirements of Section 16(b).
16.11 Section 409A
     The Plan is intended to be administered, operated and construed in
compliance with Section 409A and any guidance issued thereunder. Notwithstanding
this or any other provision of the Plan to the contrary, the Board and the
Committee may amend the Plan in any manner, or take any other action, that
either of them determines, in its sole discretion, is necessary, appropriate or
advisable to cause the Plan to comply with Section 409A and any guidance issued
thereunder. Any such action, once taken, shall be deemed to be effective from
the earliest date necessary to avoid a violation of Section 409A and shall be
final, binding and conclusive on all Participants and other individuals having
or claiming any right or interest under the Plan. With respect to any Award
granted under the Plan that is subject to Section 409A, “cessation of service”
or “ceasing to be a member of the Board” shall mean the Eligible Director’s
“separation from service”, as defined in Section 1.409A-1(h) of the Final
Treasury Regulations promulgated under Section 409A, including the default
presumptions thereunder.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed
effective as of May 20, 2008.

         
 
  ANADARKO PETROLEUM CORPORATION    
 
       
 
  /s/ James T. Hackett    
 
       
 
  James T. Hackett    
 
  Chairman, President and Chief Executive Officer    

25